DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter/Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “the first etch stop layer covers the first dielectric layer and the magnetic tunnel junction cell, and the first spacer layer is over the first etch stop layer surrounding the magnetic tunnel junction cell and a first upper portion of the first dielectric layer; removing the first etch stop layer, which is not covered by the first spacer layer; and removing the first dielectric layer, which is not covered by the first etch stop layer,” in the combination required by the claim.
Regarding claim 11, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “the spacer layer surrounds the magnetic tunnel junction stack, the bottom electrode, and a first upper portion of the dielectric layer, and the etch stop layer covers a first sidewall of the magnetic tunnel junction stack and is between the magnetic tunnel junction stack and the spacer layer and between the dielectric layer and the spacer layer; and removing the dielectric layer, which is not covered by the etch stop layer,” in the combination required by the claim.
Regarding claim 16, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “the second etch stop layer is thicker than the first etch stop layer; and a first spacer layer surrounding the second etch stop layer; a second spacer layer surrounding the magnetic tunnel junction cell and between the second etch stop layer and the magnetic tunnel junction cell; and a second dielectric layer over the first etch stop layer and surrounding the magnetic tunnel junction cell, the first dielectric layer, the conductive via, the second etch stop layer, and the first spacer layer, wherein the second spacer layer is in direct contact with the second dielectric layer,” in the combination required by the claim.
Claims 2-10, 12-15 and 17-20 are allowed by virtue of their dependency on claims 1, 11 and 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Prior Art/Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0106009 A1 Wu et al. discloses a method for fabricating a memory device including forming a plurality of spacers around the MJT however does not teach the second spacer layer is in direct contact with the second dielectric layer. 
US 2017/0194557 A1  and US 2018/0097175 A1 Chuang et al. discloses a method for fabricating a memory device including forming a plurality of spacers around the MJT however does not teach the second spacer layer is in direct contact with the second dielectric layer. 
US 2019/0165258 A1 Peng et al. discloses a method for fabricating a memory device including forming a plurality of spacers around the MJT however does not teach the second spacer layer is in direct contact with the second dielectric layer.
US 10,270,028 B1 Tien et al. discloses a method for fabricating a memory device including forming a plurality of spacers around the MJT however does not teach a second dielectric layer over the first etch stop layer and surrounding the magnetic tunnel junction cell, the first dielectric layer, the conductive via, the second etch stop layer, and the first spacer layer, wherein the second spacer layer is in direct contact with the second dielectric layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891